        Case 4:20-cv-02332 Document 1-1 Filed on 07/01/20 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 RE TITANS LLC and STACY R. GINN,                 §
                                                  §
                                                  §
                Plaintiffs,                       §
                                                  §   Cause No. 4:20-cv-2332
                                                  §
 v.                                               §
                                                  §
                                                  §
 FORA FINANCIAL ADVANCE, LLC,                     §
 FORA FINANCIAL, LLC, AND                         §
 FINANCIAL AGENT SERVICES,                        §
                                                  §
                Defendants.                       §



                              INDEX OF MATTERS BEING FILED



 EXHIBIT                                  DOCUMENT                        DATE FILED IN
                                                                          STATE COURT

      B.1       Original Petition                                              5/26/20

      B.2       Request for Issuance of Service                                5/26/20

      B.3       Unsworn Declaration of Stacy Ginn                              5/26/20

      B.4       Certified Mail Tracking                                        5/27/20

      B.5       Certified Mail Receipt                                         6/1/20

      B.6       Rule 11 Agreement                                              6/17/20

      B.7       Fora Defendants’ Original Answer                               7/1/20

      C         List of Counsel                                                 N/A




INDEX                                                                                 PAGE 1
83124360v.1
